Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 01/25/2021.
Claims 1-17 are pending.

Claim Objections
4.	The claims are generally narrative, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. An example is shown below.
5.        Claims 1-17 are objected to because of the following informalities: 
	Regarding claim 1, the claim recites in part in lines 3-6 “The upper lid (10) is hinged to the lower seat (20). The evacuation tank is located at the front of the vacuum sealing machine, wherein comprising a lid-locking mechanism and an upper lid-limiting mechanism.”
      
 Applicant is reminded that each Claim should be set forth in a single-sentence format (begins with a capital letter and ends with a period). Claims 2-17 are replete with such incorrect formatting of the claim. 
Appropriate correction is required.
Drawings
The drawings, Figures 1-17, are objected to because they have inadequate reproduction quality.  As required by 37 CFR 1.84(l), all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:
Driving device (Claim 2)
automatic plate pushing mechanism (Claim 11)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, the claim recites in part “wherein comprising a lid-locking mechanism and an upper lid-limiting mechanism” which renders the claim indefinite because it is unclear what structure is comprising a lid-locking mechanism and an upper lid-limiting mechanism. It is unclear if it is the upper lid, the lower seat or the vacuum machine as a whole comprises the above recited structure. Clarification and correction  is required. For examination purposes, as best understood, the Office has interpreted the above recitation to mean that the vacuum machine comprises the lid-locking mechanism and an upper lid-limiting mechanism.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (US 20150232210 A1).
Regarding claim 1, Sung discloses a vacuum sealing machine (Fig. 2) capable of locking cover automatically having upper cover limiting mechanism, comprising 
an upper lid (20), a lower seat (10), and an evacuation tank (24). The upper lid (20) is hinged to the lower seat (10, Fig. 3). The evacuation tank (24) is located at the front of the vacuum sealing machine (Fig. 3), wherein comprising a lid-locking mechanism (40) and an upper lid-limiting mechanism (41 and/or 45). The lid-locking mechanism (40) is installed on the upper lid (20) or the lower seat (10), and is connected to the upper lid-limiting mechanism ([0075]-[0076]). The upper lid-limiting mechanism (41) comprises a limiting lock plate (The plate of 20 on which it protrudes from) and a limiting buckle portion (42). The limiting lock plate movably installed on the upper lid is fitted with the buckle of the limiting buckle portion installed on the lower seat; alternatively, the limiting lock plate (The plate of 20 on which it protrudes from or 45) movably installed on the lower seat (10) is fitted with the buckle of the limiting buckle portion (42) installed on the upper lid (20, Fig. 3) (Note: Examiner chose the second alternative limitation of the claim). After the limiting lock plate (The plate of 20 on which it protrudes from or 45) is fitted with the buckle of the limiting buckle portion (42, Fig. 3) (Note: the claim language “after the limiting lock plate…” is a product by process claim limitation therefore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process), a bag-in gap with a set height is set between the limiting lock plate and the limiting buckle portion ([0078]).
Regarding claim 2, wherein the lid-locking mechanism (40) comprises a lifting plate (16) and a driving device (11). The lifting plate (16) slides up and down on the top surface of the lower seat (10).
Regarding claim 3, wherein the upper lid (20) has an open position (Fig. 3), a limited bag-in position (as described in [0076]-[0078], i.e. prior to being pressed completely downward for the hook to engaged 45 and move downward into housing 49) and a locking position (Fig. 2), 
when the upper lid (20) is in an open position, the limiting lock plate (45) is separated from the limiting buckle portion (42), and the upper lid (20) is in an open state with respect to the lower seat (10, Fig. 3); 
when the upper lid (20) is in a limited bag-in position, the limiting lock plate (45) is fitted with the buckle of the limiting buckle portion (42), and the bag-in gap (prior to being completely pressed downward) with a set height is maintained between the upper lid (20) and the lower seat (10) for inserting a vacuum packaging bag; and 
when the upper lid (20) is in a locking position (Fig. 1), the upper lid (20) presses the lower seat (10).
Regarding claim 4, wherein the vacuum sealing machine (Fig. 2) comprises a vacuum pumping device (3), the lower seat (10) is provided with a lower evacuation tank (@15), the vacuum pumping device (3) is connected to the lower evacuation tank (@15), the lower seat (10) is provided with a bag- feeding platform (Fig. 3, proximate 12), the bag-feeding platform extends from the lower evacuation tank (@15) to the front end of the lower seat (10), a flexible seal ring (24) is installed on the bottom surface of the upper lid (20), the flexible seal ring (24) protrudes from the bottom surface of the upper lid (20), the flexible seal ring (24) presses the bag-feeding platform of the lower seat (10) when the upper lid (20) is locked with the lower seat (10), and the flexible seal ring (24) surrounds and encloses the lower evacuation tank (15, Fig. 2).
Regarding claim 5, wherein the lid-locking mechanism comprises a concave chamber (chamber of 16), the lower seat (10) is recessed downward to form a concave chamber (chamber of 15), the position of the concave chamber (chamber of 15) corresponds to the position of the lifting plate (16, Fig. 3), the lifting plate (16) is connected to the concave chamber (15) to form a sealed chamber, an elastic portion (14) is provided in the sealed chamber, the elastic portion (14) abuts the top surface and the bottom surface of the sealed chamber, and the driving device (11) is connected to the sealed chamber.
Regarding claim 12, wherein the upper lid (20) is in the open position (Fig. 3), the flexible seal ring (24) is far from the lower seat (10, Fig. 3); when the upper lid (20) is in the limited bag-in position (i.e. (as described in [0076]-[0078], i.e. prior to being pressed completely downward for the hook to engaged 45 and move downward into housing 49)), the flexible seal ring (24) is separated from the lower seat (10); and when the upper lid (20) is in the locking position (Fig. 2), the flexible seal ring (24) abuts the lower seat (10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 20150232210 A1) in view of ZHENG (US 20190047733 A1).  
Regarding claim 8, Sung discloses a vacuum sealing machine as applied to claim 1 above, but fails to teach wherein each side of the upper lid is provided with a push port, the left and right ends of the limiting lock plate are respectively provided with a hand pressing portion, and at least one hand pressing portion passes through the push port and is exposed outside the upper lid.
Zheng discloses a vacuum sealing machine (Fig. 7) wherein each side of the upper lid (200) is provided with a push port (32 and/or 202), the left and right ends of the limiting lock plate (Plate of 200) are respectively provided with a hand pressing portion (31), and at least one hand pressing portion (31) passes through the push port (32 and/or 202) and is exposed outside the upper lid (200).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the vacuum sealing machine of Sung to include a push port and hand pressing portion as taught by Zheng, to further manually fixedly connect the sealing cover and base ([0016] of Zheng).

Allowable Subject Matter
Claims 6-7, 9-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of linear surgical staplers and mechanisms for driving them and means for identifying cartridges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731

/ANDREW M TECCO/Primary Examiner, Art Unit 3731